                    Case 1:18-mj-00501-TCB Document 2 Filed 10/17/18 Page 1 of 1 PageID# 19
                                           UNITED STATES DISTRICT COUR
                                           EASTERN DISTRICT OF VIRGINIA
                                                 ALEXANDRIA DIVISION

                                                              MAGISTRATE JUDGE:THERESA CARRROLL BUCHANAN

     UNITED STATES OF AMERICA                                  HEARING: R5/R40                   CASE #:      1:18MJ501

                        -VS-                                   DATE:        10/17/18                 ^TIME:   2:00 pm—

                                                                TYPE: FTR RECORDER         nPPl ITV CLERK:T. FITZGERALD
                   Natalie Sours Edwards


COUNSEL FOR THE UNITED STATES^                                  C. Grieco

COUNSEL FOR THE DEFENDANTi                                      P. Greenspun

INTERPRETERj                                                           LANGUAGEi

         X )DEFENDANT APPEARED: ( x )WITH COUNSEL                       (       )WITHOUT COUNSEL
         X )DEFT.INFORMED OF RIGHTS, CHARGES,PENALTIES and/or VIOLATIONS
             )COURT TO APPOINT COUNSEL                                 ( * )DFT. HAS RETAINED COUNSEL
             )GVT. CALL WITNESS 8i ADDUCES EVIDENCE

             )EXHBIT#                        ^ADMITTED

             )PROBABLE CAUSE: FOUND {          )/NOT FOUND { )
             )PRELIMINARY HEARING WAIVED

             )MATTER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY
             )DEFT. ADMITS VIOLATION(           )DFT. DENIES VIOLATION (         )COURT FINDS DFT. IN VIOLATION
■V/..M. .TP^-          1 ISA Hnp. NOT seek detention .t thi. rim^: Deft rpleased on BOND w^pecified conditions which indude
 Deft to appear in Southern District of New York for Preliminary Hearing within the time period specified (SEE BOND).

 fSrSsESs                                      )SECURED(X)PTS( X jR-PARTYi X
      ) APPROVED RESIDENCE ( x )SATT( ) PAY COSTS ( ) ELECTRONIC MONITORING ( ) MENTAL HEALTH
 TEST/TREAT ( )ROL( ) NOT DRIVE ( ) FIREARM ( X ) PASSPORT { X ) AVOID CONTACT
 (       X     )    DRUG USE (      ) EMPLOYMENT

     ( X ) DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHALS to be released on BOND w/condltlons.
     (         ) DEFENDANT CONTINUED ON SAME CONDITIONS OF PROBATION
 NEXT COURT APPEARANCE:                                  at                     ^Before^    rrr-—;
 ( ) DH { ) PH ( ) STATUS ( ) TRIAL ( ) JURY ( ) PLEA ( ) SENT ( ) PBV (                                   ) SRV ( )
